Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

2. Claims 1-20 are allowed.
3. The following is an Examiner’s reason for allowance.
4. Regarding claims 1 (apparatus) and 10 (method) the closest prior art is Min et al; (Continuous variable quantum key distribution – 2017 attached). Regrading claim 1, Min et al discloses  a key generation device, comprising: a key generator configured to generate a first key ;(a key generating device with pulse generator (key generator), see figure 1 as reproduced below; (Equivalent to Applicant’s figure 3) a modulator coupled to the key generator and configured to modulate the first key to a first light source signal to obtain a modulated optical signal;(modulator (AM +AM) coupled with the fiber laser and the pulse generator to obtained modulated optical signal, see figure 1 as reproduced below;(Equivalent to Applicant’s figure 3) a first beam splitter coupled to the modulator and configured to split the modulated optical signal to obtain a first sub-modulated optical signal and a second sub-modulated optical signal ;( the coupler (first beam splitter) to split the modulated optical signal into first and second sub-modulated signal and variable optical attenuator sending the first sb-modulated signal to the receiving device, see figure 1 as reproduced below;(Equivalent to Applicant’s figure 3) an attenuator coupled to the first beam splitter and configured to: attenuate the first sub-modulated optical signal ;(variable attenuator coupled with the coupler (first beam splitter) to attenuate the first sub-modulated optical signal, see figure 1 as reproduced below;(Equivalent to Applicant’s figure 3).



    PNG
    media_image1.png
    652
    1226
    media_image1.png
    Greyscale


However, regarding claim 1, the prior art of record fails to disclose a quantity of photons comprised in each period of the attenuated first sub-modulated optical signal is less than a preset value; and send the attenuated first sub-modulated optical signal to a receive-end device; a data obtainer comprising a heterodyne detector, a first analog-to-digital converter, and a processor, wherein the data obtainer is coupled to the first beam splitter and configured to obtain, after a bit error occurs when the first key is modulated to the first light source signal, a second key carried in the second sub-modulated optical signal; and a memory coupled to the data obtainer and configured to store the second key in the memory for communication with the receive-end device.

However, regarding claim 10, the prior art of record fails to disclose a quantity of photons comprised in each period of the attenuated first sub-modulated optical signal is less than a preset value; sending the attenuated first sub modulated optical signal to a receive-end device; obtaining, after a bit error occurs when the first key is modulated to the first light source signal, a second key carried in the second sub-modulated optical signal for communication with the receive-end device; and storing the second key.


The Examiner found no suggestion or motivation to combine similar teachings from
prior art made of record to overcome the limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue and to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled "Comments on Statement of
Reasons for Allowance”.





Conclusion

5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

a. Qi et al; (US 2020/0162248) discloses passive continuous variable quantum key distribution scheme where the sender splits the output of the thermal source into two spatial modes, measures one locally and transmits the other mode to the receiver after attenuation, see figure 2 as reproduced below.


    PNG
    media_image2.png
    432
    578
    media_image2.png
    Greyscale

b. Li et al; (US 2021/0044432) discloses generating plurality of quantum keys by encrypting the first quantum key K1 using KA1A2 to obtain the second quantum key K2, see figure 1 as reproduced below.


    PNG
    media_image3.png
    418
    649
    media_image3.png
    Greyscale

c. Guo et al; (US 11070370) discloses transmitting of modulating QKD using multi-wavelength laser diode (MW-LD) coupled to variable attenuator (202) and further coupled to the polarization beam splitter 203, see figure 2.

d. Zheng et al; (Practical security of continuous-variable quantum key distribution with reduced optical attenuation - 2019 attached) discloses transmission of continuous variable quantum key distribution (CVQKD) system with CW laser, amplitude modulator and beam splitter splitting the modulated light, see figure 2.


    PNG
    media_image4.png
    252
    579
    media_image4.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636